Title: To John Adams from John Sullivan, 14 February 1777
From: Sullivan, John
To: Adams, John


     
      D Sir
      Chatham. Feby. 14th. 1777
     
     I hope you will pardon me for not writing to you oftner of the state off affairs in the army of our Victories and Defeats Advances and Retreats but I have many things to Alledge in Excuse. I don’t Recollect that I am a Letter in Debt to you as I think I have punctually answered yours. I have ever been so full of Business that I could find no time to write but still I have a more weighty Reason which is that I cannot give an Account of a Victory or Defeat where I was an Actor without saying something for or against myself and I have a great Aversion to writing against myself and to write in Favor, would be evidence of a very surperiour? suspicious Kind. Indeed I always had an Aversion to fighting upon Paper for I have never yet found a man well vers’d in that kind of fighting That would pratice any other; perhaps you may want to know how your Men (the yankees) Fight. I tell you Exceeding well when they have proper Officers; I have been much pleased to see a Day approaching to try the Difference between yankee Cowardice and Southern valour. The Day has or Rather the Days have Arrived and all the Generall Officers Allowed and do Allow that the yankees Cowardice assume the Shape of True valor in the field and tho Southern Valor appears to be a Composition of boasting and Conceit; Genll. Washington made no Scruple to say publickly that the Remains of the Eastern Regiments were the Strength of his Army though their Numbers were Comparitively speaking but small. He calls them in Front when the Enemy are there; he sends them to the Rear when the Enemy Threaten that way; all the Generall Officers allow them to be the best of Troops. The Southern Officers and Soldiers allow it in time of Danger but not at all other times.
     Believe me Sir the yankees took Trenton before the other Troops knew anything of the matter more than that there was an Engagement and what will still Surprise you more the Line that Attack’d the Town Consisted but of Eight Hundred yankees and there was Sixteen Hundred Hessians to Oppose them. At Prince Town when the 17th. Regiment had thrown 3500 Southern militia into the utmost Confusion a Regiment of yankees Restor’d the Day (this Genll. Mifflin Confessed to me) though the Philadelphia paper tell us a Different story, it seems to have been Quite forgot that while the 17th. Regiment was Ingaging those Troops that 600 yankees had the Town to take against the 40th. and 55th. Regiments, which they did without Loss owing to the Manner of Attack but enough of this. I don’t wish to Reflect but beg leave to assure you that News papers and Even Letters dont always speak the truth. You may venture to Assure your Friends that no men fight better or write worse than the yankees of which this Letter will be good Evidence. Dear Sir I am with much Esteem your most obedient Servt.
     
      Jno Sullivan
     
     
      PS When I wrote the Letter of which the foregoing is a Copy I thought it too bad for you to read. I Desired my Aid DeConge to copy it but unluckely he writes worse than myself. I hope you can read it if not there will be a Saving of time on your part. Especially if you Burn at first view. I am yours as above
     
     J Sullivan
     
    